Citation Nr: 0605545	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-06 672	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a July 1947 decision to reduce the rating for a 
service-connected anxiety disorder from 50 percent to 30 
percent effective September 16, 1947, involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), in Jackson, Mississippi, that 
denied the claim on appeal.  

The Board issued a decision in February 2004, denying the 
matter on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court issued an order in June 2005 vacating the 
Board's decision and remanding the case to the Board for 
further development and readjudication in compliance with 
instructions in a joint motion for remand.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1944 to December 1945.

2.	On January 20, 2006, the Board was notified by the RO 
that the veteran died on August [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
	              Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


